Citation Nr: 0914602	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for occipital neuralgia, to 
include as secondary to Type 2 diabetes mellitus or post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for neuralgia of the head.  

The case was previously before the Board in August 2007, and 
March 2008 when it was remanded for additional development.  
The requested development has been completed.   The Board now 
proceeds with its review of the appeal. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of occipital 
neuralgia, which was diagnosed in 1999.

2.  There is no evidence of any diagnosis of occipital 
neuralgia during service or within one year of separation 
from service.

3.  The Veteran is service-connected for type 2 diabetes 
mellitus and PTSD.

4.  The opinion of the Veteran's private physician is that 
the occipital neuralgia is related to the Veteran's diabetes 
mellitus.  There is little rationale provided for this 
opinion.  

5.  The opinion of a VA physician is that the occipital 
neuralgia is not related to the Veteran's diabetes mellitus 
and is not aggravated by any service-connected disability.  
Medical rationale is provided for this opinion.  


CONCLUSION OF LAW

Occipital neuralgia was not incurred in active military 
service, nor may it be presumed, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Veteran was provided 
this notice in letters dated December 2002, July 2004 and 
August 2007.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, additional notice with 
respect to the rating criteria and effective date provisions 
pertinent to the appellant's claims, was provided in a letter 
dated August 2007.  Although this notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statements of 
the case issued in November 2007 and January 2009 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded two VA 
medical examinations with respect to his claim for service 
connection in August 2004 and October 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  This is commonly 
referred to as "direct" service connection.  

Other organic diseases of the nervous system may be presumed 
to have been incurred during active military service they 
become manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  This is 
generally referred to as "presumptive" service connection.

In addition to the elements of direct and presumptive service 
connection, service connection may also be granted on a 
secondary basis for a disability if it is proximately due to 
or the result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006. See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service- 
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2008).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The veteran claims entitlement to service connection for 
occipital neuralgia.  Specifically, he claims that this 
disability is secondary to his service-connected diabetes 
mellitus.  

Initially, the Board notes that the Veteran had active 
military service from March 1971 to March 1973.  He had 
almost 10 months of service in Vietnam as an artillery crew 
member.  As a result of this service, the Veteran was 
ultimately diagnosed with PTSD and type 2 diabetes mellitus.  
Service connection has been granted for PTSD at a 30 percent 
disability rating and type 2 diabetes mellitus at a 20 
percent disability rating.  Service connection is also in 
effect for other disabilities including:  diabetic neuropathy 
of the extremities; erectile dysfunction related to diabetes; 
psoriasis; and hypertension.  

The Veteran's service treatment records do not reveal any 
diagnosis of occipital neuralgia during active service. 
Medical evidence from the Veteran's private physician clearly 
establishes that the Veteran was first diagnosed with 
occipital neuralgia in 1999, over two decades after he 
separated from service.  Nor is occipital neuralgia a 
disability that is listed in 38 C.F.R. § 3.309(e).  
Accordingly, service connection for occipital neuralgia is 
not warranted on a direct or a presumptive basis.  

The Veteran's primary assertion is that service connection 
for occipital neuralgia is warranted secondary to his 
service-connected diabetes mellitus.  An October 2002 letter 
from Dr. Tynes, the Veteran's private physician, sates that 
the veteran has "generalized neuralgia . . . associated with 
his diabetes."  In August 2004 a VA examination of the 
veteran was conducted.  The veteran's complaints of 
"neuralgia" were reported as head pain which manifested 
behind the ears and eventually involved both sides of the 
heard.  The examiner's diagnosis was tension headaches.

An April 2005 letter from Dr. Tynes clarified his diagnosis 
to be "occipital neuralgia" and that he had consulted with 
a neurologist.  Dr. Tynes indicated that his diagnosis and 
the symptoms he evaluated were different from the headache 
diagnosis noted on the VA examination.  This letter also 
indicated that the disorder might be exacerbated by "anxiety 
or stress."  However, a subsequent letter from Dr Tynes 
merely refers to the disorder as being 
"neuropathy/neuralgia."  A December 2008 letter from Dr. 
Tynes essentially restates the opinion that the occipital 
neuralgia was "directly related to [the Veteran's] 
diabetes."  However, this letter then indicates that it "is 
also quite possible that environmental exposure may have 
contributed to his neuralgia / neuropathy pain (? Vietnam ?).  
Also, there is no question that anxiety and stress magnify 
the severity and frequency of his attacks.  This occipital 
neuralgia is much more severe than a tension, or muscle 
contraction headache."  

The Board has attempted to obtain the records from the 
neurologist that Dr. Tynes consulted with.  However, a 
November 2008 letter from the neurologist indicated that the 
records were destroyed after six years.  

The veteran has symptoms of numbness and tingling in the 
extremities which have been diagnosed as diabetic neuropathy.  
This disability receives a separate disability rating as a 
specific manifestation of his service-connected diabetes 
mellitus.  Accordingly, the claim for "neuralgia" really 
only encompasses his complaints of occasional shooting head 
pain and the issue is phrased as entitlement to service 
connection for occipital neuralgia, that is neuralgia of the 
head.  

Dr. Tynes' records have been submitted.  His diagnosis of the 
disability is decidedly different from that provided in an 
April 2004 VA examination report which indicated a diagnosis 
of tension headaches.  Moreover, the symptoms elicited on the 
2004 VA examination report are different than those indicated 
by Dr. Tynes in his records and letters.  The diagnoses 
offered by Dr. Tynes have not been particularly specific and 
have varied over time and include:  generalized neuralgia, 
occipital neuralgia, and neuralgia/neuropathy.  Nevertheless, 
Dr. Tynes is steadfast in his opinion that the veteran's 
headaches, whatever the diagnosis, are secondary his service-
connected diabetes mellitus.  

A second VA examination of the veteran was conducted in 
October 2007, to clarify the diagnosis of the disability at 
issue.  The Veteran reported episodes of a shooting, 
electrical shock type pain which encompassed the right side 
of his face and head with associated photophobia, nausea, and 
decrease in peripheral vision.  He indicated that these 
attacks occurred every four to five weeks.  Alleviating 
treatment was rest and prescribed medication.  The diagnosis 
rendered was occipital neuralgia which was controlled with 
medication since 1999.  The examining physician reviewed the 
evidence of record and the Veteran's VA treatment records, 
and noted that there was no instance of the Veteran's 
occipital neuralgia being exacerbated by, or exacerbating, 
any service-connected disability.  The examining physician's 
medical opinion was that the Veteran's occipital neuralgia 
was not caused by the Veteran's service-connected diabetes 
mellitus, or any other service-connected disability, nor was 
it aggravated by any service-connected disability.  The 
examining physician provided full rationale for the medical 
opinion including references to medical treatment records and 
medical treatise evidence.   

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

The evidence of record clearly establishes that the Veteran 
has diabetes mellitus for which he is service-connected.  The 
evidence of record clearly establishes that the Veteran has 
been diagnosed with occipital neuralgia since approximately 
1999.  The Veteran claims that his occipital neuralgia is 
secondary to his service-connected diabetes mellitus.  There 
are two medical opinions of record.  Dr. Tynes, the Veteran's 
private physician, indicates the occipital neuralgia is 
related to the diabetes mellitus.  In the alternate, he has 
made vague assertions of a relationship between the occipital 
neuralgia and stress or environmental factors in Vietnam, 
with no rationale or basis to explain a two decade gap 
between service in Vietnam and diagnosis of occipital 
neuralgia.  

The second medical opinion of record is that of the VA 
physician who conducted the 2007 VA examination of the 
Veteran.  This medical opinion clearly states that the 
Veteran's occipital neuralgia is not related to the service-
connected diabetes mellitus or any other service-connected 
disability, nor is it aggravated by any service-connected 
disability.  This medical opinion provides rationale by 
referencing private and VA medical records and medical 
treatise evidence.  

The Board finds the medical opinion provided in the 2007 VA 
examination report to be more probative than that provided by 
Dr. Tynes.  Specifically, the VA medical opinion is well 
reasoned and supported.  As noted above, the diagnoses 
offered by Dr. Tynes have not been particularly specific and 
have varied over time and include:  generalized neuralgia, 
occipital neuralgia, and neuralgia/neuropathy.  Nevertheless, 
Dr. Tynes is steadfast in his opinion that the Veteran's 
occipital neuralgia is secondary his service-connected 
diabetes mellitus.  He provides little, if any, reasoning for 
this assertion and no support by citing appropriate medical 
records or texts.  Therefore, the Board give more weight and 
probative value to the VA medical opinion expressed in 
October 2007.  Accordingly, the preponderance of the evidence 
is against the Veteran's claim and service connection for 
occipital neuralgia  is denied.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.

	

(CONTINUED ON NEXT PAGE)



ORDER

Service connection for neuralgia of the head is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


